Herlihy, J.,
dissents: I am in agreement with that part of the memorandum decision of the dissenting member of the board, as follows: “ The record presents no substantial evidence as to when the decedent contracted the pneumonia; that assuming he developed the pneumonia as a result of his airplane trips, there is no evidence of any catastrophic occurrence which might be classified as accidental within the meaning of the law and as interpreted by the Courts. It is farther my opinion that the need for oxygen was necessitated by the decedent’s pre-existing lung and heart pathology.” It appears that traveling in airplanes was a common occurrence for the decedent in the performance of his work and that the plane on October 13, 1958 was properly pressurized. The events associated with this trip demonstrate nothing catastrophic or extraordinary. The death of the decedent was due to the progression of his longstanding illness and the record indicates that the use of oxygen by the decedent on that particular flight was ascribed to his pulmonary condition. He started his trip by air travel on October 10, flying intermittently through October 18. He died on October 24. The claimant’s medical testimony, based entirely upon a hypothetical question, does not establish a basis of causation upon which to predicate the happening of an accident. The record does not sustain the finding by the board that he suffered an accidental injury on October 13, 1958. I would reverse the decision and dismiss the claim.